                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
       Petitioner,                                    )
                                                      )
vs.                                                    ) Case No: 1:08CR15 HEA
                                                      )
RONALD JOHNSON,                                       )
                                                      )
       Respondent.


           AMENDED, OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on whether Ronald Lee Johnson is eligible

for relief under The First Step Act of 2018, Senate Bill 115-756. On February 7,

2019 the Probation Office for the Eastern District of Missouri, as part of its First

Step screening process, filed its First Step Act Section 404 Reduction Report.

[Doc. No. 50]. Thereafter, on March 5, 2019, the United States filed its Response

to United States Probation Office First Step Act Reduction Report. [Doc. No. 48].

The Office of the Federal Public Defender filed a Reply [Doc. No. 53], on April

4, 2019.

      The court has reviewed the filings relating to whether Defendant is eligible

for a reduction in sentence. Although defendant may be eligible, it is therefore the

conclusion of the court that Defendant is not eligible for relief under Section 404

of the First Step Act. His original sentence of 180 months is below the new revised
range of 188 to 235 months. He received a substantial benefit of the negotiation

process since the original sentencing range was 262 to 327 months. A court is not

required to reduce any sentence pursuant the applicable provisions of the Act.

      Accordingly,

      IT IS HEREBY ORDERED that there will be no reduction of sentence

pursuant to the First Step Act. The Motion is DENIED.

      Dated this 3rd day of May, 2019.




                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE




                                         2
